Exhibit 10.3

AMENDMENT NO. 5

TO THE

RUDDICK CORPORATION FLEXIBLE DEFERRAL PLAN

(Amended and Restated July 1, 2009)

 

 

By the authority granted the undersigned officer of Harris Teeter Supermarkets,
Inc. (f/k/a Ruddick Corporation), this Amendment No. 5 to the Ruddick
Corporation Flexible Deferral Plan (“Plan”) is hereby adopted and approved as
follows:

 

1. The first paragraph of the introduction to the Plan shall be amended and
restated in its entirety as follows:  

 

Effective as of the 1st day of January, 2005, Ruddick Corporation (now known as
Harris Teeter Supermarkets, Inc.), a corporation duly organized and existing
under the laws of the State of North Carolina (the “Controlling Company”),
adopted the amended and restated Ruddick Corporation Flexible Deferral Plan (now
known as the Harris Teeter Supermarkets, Inc. Flexible Deferral Plan) (“Plan”).
This restated Plan is intended to comply with the requirements of Section 409A
of the Internal Revenue Code (“Code”) and the regulations and other guidance
issued thereunder, as in effect from time to time. The restated Plan also
includes certain Code Section 409A transitional amendments that were previously
approved consistent with the requirements of IRS Notice 2005-1, Q&A-19(c) and
Q&A-20 and subsequent guidance. To the extent a provision of the Plan is
contrary to or fails to address the requirements of Code Section 409A or related
treasury regulations, the Plan shall be construed and administered as necessary
to comply with such requirements to the extent allowed under applicable treasury
regulations until the Plan is appropriately amended to comply with such
requirements. The benefits provided under the Plan that are subject to Code
Section 409A include benefits earned and vested prior to January 1, 2005.  

 

2. Section 1.16 of the Plan shall be amended and restated in its entirety as
follows: 

 

1.16 Controlling Company means Harris Teeter Supermarkets, Inc. (f/k/a Ruddick
Corporation), a North Carolina corporation with its principal place of business
in Charlotte, North Carolina.   

 

3. Section 1.42 of the Plan shall be amended and restated in its entirety as
follows: 

 

1.42 Plan means the Harris Teeter Supermarkets, Inc. Flexible Deferral Plan
(f/k/a Ruddick Corporation Flexible Deferral Plan), as contained herein and all
amendments hereto. For tax purposes and purposes of Title I of ERISA, the Plan
is intended to be an unfunded, nonqualified deferred compensation plan covering
certain designated employees who are within a select group of key management or
highly compensated employees.          

 

4. Section 1.47 of the Plan shall be amended and restated in its entirety as
follows: 

 

1.47 Ruddick Pension Plan means the Harris Teeter Supermarkets, Inc. Employees’
Pension Plan (f/k/a Ruddick Corporation Employees’ Pension Plan). 

--------------------------------------------------------------------------------


5. Section 1.48 of the Plan shall be amended and restated in its entirety as
follows: 

 

1.48 Ruddick Savings Plan means the Harris Teeter Supermarkets, Inc. Retirement
and Savings Plan (f/k/a Ruddick Retirement and Savings Plan). 

 

6. Section 2.1(d) of the Plan shall be amended and restated in its entirety as
follows: 

 

(d) Make-Up ARC Contributions. Each Eligible Employee (i) who is not a
participant in the Harris Teeter Supermarkets, Inc. Supplemental Executive
Retirement Plan (f/k/a Ruddick Supplemental Executive Retirement Plan), and (ii)
who is eligible to share in the allocation of automatic retirement contributions
under the Ruddick Savings Plan will be eligible to have Make-Up ARC
Contributions credited to his Account from and after the date that such
individual becomes eligible to share in the allocation of automatic retirement
contributions under the Ruddick Savings Plan. 

 

7. Section 2.1(e) of the Plan shall be amended and restated in its entirety as
follows: 

 

(e) Make-Up Pension Contributions. Each Eligible Employee (i) who is not a
participant in the Harris Teeter Supermarkets, Inc. Supplemental Executive
Retirement Plan and (ii) who incurs a Separation From Service with all
Participating Companies and all Affiliates with a vested accrued benefit under
the Ruddick Pension Plan will be eligible to have a Make-Up Pension Contribution
credited to the Participant’s Account as of the date the Participant incurs a
Separation From Service. 

 

8. The last paragraph of Section 3.7 of the Plan shall be amended and restated
in its entirety as follows: 

 

Notwithstanding the above, a Participant shall not be eligible to receive a
Make-Up ARC Contribution for a Plan Year if the Participant is also a
participant in the Harris Teeter Supermarkets, Inc. Supplemental Executive
Retirement Plan for all or a portion of that Plan Year. 

 

9. The last paragraph of Section 3.8 of the Plan shall be amended and restated
in its entirety as follows: 

 

Notwithstanding the above, a Participant shall not be eligible to receive a
Make-Up Pension Contribution for a Plan Year if the Participant is also a
participant in the Harris Teeter Supermarkets, Inc. Supplemental Executive
Retirement Plan for all or a portion of the Plan Year. 

 

10. Section 3.12(d) of the Plan shall be amended and restated in its entirety as
follows: 

 

(d) Make-Up ARC Contributions. Except as provided in subsection (f) hereto, (i)
the amount of any Make-Up ARC Contributions computed with respect to the “FDP
Deferral Component” (as defined in Section 1.3(i) hereof) credited to a
Participant’s Account and the earnings credited with respect thereto will be
vested to the same extent that any automatic retirement contributions credited
to a Participant’s account in the Ruddick Savings Plan are vested, and (ii) the
amount of any Make-Up ARC Contributions computed with respect to the “Excess
Considered Pay Component” (as defined in Section 1.3(ii) hereof) credited to a
Participant’s Account and the earnings credited with respect thereto will become
vested upon a Participant’s attainment of 

--------------------------------------------------------------------------------


Retirement Age, or upon the death or Disability of the Participant while
employed by a Participating Company and will be subject to reduction for
commencement of benefit payments prior to the Participant attaining age 60 as
provided in the Harris Teeter Supermarkets, Inc. Supplemental Executive
Retirement Plan. 

 

IN WITNESS WHEREOF, this Amendment No. 5 to the Ruddick Flexible Deferral Plan
is adopted effective April 2, 2012.

 

HARRIS TEETER SUPERMARKETS, INC.

 

 

By: /S/ JOHN B. WOODLIEF

John B. Woodlief, Executive Vice President
and Chief Financial Officer

--------------------------------------------------------------------------------